IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 476 WAL 2016
RERSPONDENT                             :
                                        :
                                        : Petition for Allowance of Appeal from
           v.                           : the Order of the Superior Court
                                        :
                                        :
TERRILL JAVON HICKS,                    :
                                        :
                 Petitioner             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.